Citation Nr: 1000158	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-034 88A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease with coronary artery disease ("heart 
condition"), to include as secondary to the service-
connected diabetes mellitus, Type II.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus, Type II.

3.  Entitlement to service connection for diabetic 
retinopathy with cataracts, to include as secondary to the 
service-connected diabetes mellitus, Type II.

4.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jason G. Goins, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1969, during the Vietnam Era.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

An August 2005 rating decision granted service connection for 
diabetes mellitus, Type II and assigned a 20 percent rating, 
effective January 14, 2005.

By way of a January 2006 rating decision, the RO, in part, 
continued the evaluation of diabetes mellitus, Type II.  The 
RO recharacterized the Veteran's service-connected claim for 
diabetes as service connection for diabetes with nephropathy, 
peripheral neuropathy, and impotence as 20 percent disabling.  
Therefore, the issue of service connection for nephropathy 
and impotence is, in effect, granted in full.  
The RO also granted entitlement to special monthly 
compensation based on loss of use of a creative organ.  

By way of a January 2007 rating decision, the RO granted 
service connection for PTSD and assigned an evaluation of 30 
percent disabling, effective January 14, 2005.  The Veteran 
was informed of the RO's favorable determination regarding 
PTSD in January 2007.  In a February 2007 Form 9, the Veteran 
contested the assigned rating for PTSD.  The Board construes 
the December Form 9 as a timely notice of disagreement (NOD).  

Thus, the issues have been framed as those listed on the 
title page of this document.

In October 2009, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans' Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The issues of entitlement to service connection for 
hypertension, diabetic retinopathy with cataracts, and an 
initial rating in excess of 30 percent for PTSD are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence is in relative equipoise as to whether there is 
a causal relationship between the Veteran's service-connected 
diabetes mellitus, Type II and his heart condition.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for establishing entitlement to service connection 
for a heart condition as secondary to the service-connected 
diabetes mellitus, Type II are met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2009). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefits sought on appeal. 
 
Any defect, if one exists, with respect to either the duty to 
notify or the duty to assist must be considered harmless and 
will not be discussed. 

II.  Service Connection for Arteriosclerotic Heart Disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic 
diseases when it is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury; or, for any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the non-service-connected disease.  38 C.F.R. 
§ 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

In order to establish service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Here, the Veteran asserts that his heart condition is due to 
his service-connected diabetes mellitus, Type II, which 
became effective on January 14, 2005.  The service connection 
award for diabetes mellitus, Type II was based, in pertinent 
part, upon the Veteran's service in Vietnam, as indicated 
from the August 2005 rating decision.

A review of the record shows that the Veteran was 
diagnosed with diabetes mid to late 1990s and a heart 
condition about September 2002, as indicated by the 
February 2005 VA treatment record and treatment records 
from Dr. M dated in September 2002 and August 2004.

VA treatment records dated from January 2001 to January 
2005 reflect history of an angioplasty with stent 
replacement in 2004.  Private treatment records dated in 
September 2002 and August 2004 from Dr. M reflect that 
he underwent a percutaneous intervention in 2002 and 
2004.  He was diagnosed, in part, with unstable angina; 
history of percutaneous coronary intervention of the 
left circumflex; and coronary disease.

The Veteran underwent a VA examination in October 2005.  
The VA examiner noted that it was unclear when the 
Veteran was diagnosed with diabetes mellitus, Type II, 
but that the onset was discovered about late 1990s.  The 
Veteran told the VA examiner that he had two episodes of 
chest pain-September 2002 and August 2004.  The Veteran 
was diagnosed arteriosclerotic heart disease with 
coronary artery disease status post angioplasty with 
stent placement, status post three vessel CABG with 
residuals.  The VA examiner concluded that the Veteran's 
heart condition was not caused by diabetes, but was 
"certainly aggravated by diabetes."  He further stated 
that he could not opine as to the degree of aggravation 
without resorting to unfounded speculation.

In reviewing the above evidence, the Board notes that the 
evidence indicates a multifactorial etiology of a heart 
condition.  In any event, the evidence clearly shows that the 
Veteran's heart condition was at least aggravated by his 
service-connected diabetes mellitus, Type II.  What is less 
clear is the extent of aggravation.  Regardless, the Board is 
satisfied that the inquiries necessitated by 38 C.F.R. 
§ 3.303(b) as to any "baseline" disability have thus been 
fully addressed, and any doubt in this instance should be 
resolved in the Veteran's favor.  
 
When the aggravation of a non-service-connected disorder is 
proximately due to or the result of a service-connected 
disorder, service connection is warranted.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The Board finds the statement of 
the VA examiner, combined with the treatment records, to be 
sufficient medical evidence of a link between diabetes 
mellitus, Type II and the Veteran's aggravation of his heart 
condition.  Overall, the preponderance of the evidence is in 
favor of the Veteran's claim, as such service connection is 
warranted on a secondary basis.


ORDER

Service connection for a heart condition as secondary to the 
service-connected diabetes mellitus, Type II is granted.


REMAND

With respect to the issues of entitlement to service 
connection for hypertension and diabetic retinopathy with 
cataracts, and an initial rating in excess of 30 percent for 
PTSD, the record reflects that the Veteran has been receiving 
Social Security Administration (SSA) benefits, as indicated 
on page 35 of the hearing transcript.  There is no evidence 
of VA having made efforts to obtain these records.  SSA 
records must be obtained before a decision on the claims can 
be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).

Because the veteran filed a timely NOD under 38 U.S.C.A. § 
7105 as to the initial rating assigned for PTSD, appellate 
review of the RO's January 2007 rating decision was properly 
initiated, and the RO was then obligated to furnish him a 
SOC.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 19.26 (2009); see Manlicon v. West, 12 Vet. App. 238 
(1999).

Any ongoing VA medical records pertinent to the issues should 
also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  
Further, the Veteran stated that he has received medical care 
for his diabetes from Winston Salem Outpatient Clinic since 
1999 and for PTSD since 2000.  (See January 2005 Written 
Statement).  However, of record are only treatment records 
from February 2001.  The RO should attempt to obtain all 
records of medical treatment which are not currently 
associated with the Veteran's claims file.


Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain copies of 
records pertinent to the Veteran's claim 
for SSA benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, make a 
notation to that effect in the claims 
folder.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be requested 
(i.e., from VAMC in Winston-Salem).  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  The RO should issue a statement of 
the case (SOC) to the Veteran and 
attorney addressing the issue of 
entitlement to a higher rating for PTSD.  
Then, the RO should furnish the Veteran 
and his attorney with a SOC that outlines 
the evidence for and addresses each of 
the staged schedular rating periods for 
PTSD.  The RO should return this issue to 
the Board only if the Veteran timely 
files a substantive appeal.

4.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


